     Case 2:19-cv-01433-GMN-VCF Document 9 Filed 07/31/20 Page 1 of 1




 1

 2

 3                                UNITED STATES DISTRICT COURT
 4                                       DISTRICT OF NEVADA
 5                                                     ***
 6    ELLY MARTINEZ,                                     Case No. 2:19-cv-1433-GMN-VCF
 7                                       Plaintiff,      ORDER EXTENDING STAY
 8                   v.
 9    MICHAEL MINEV, et al.,
10                                   Defendants.
11

12          This case was referred to the District Court’s Inmate Early Mediation Program (“IEM”)

13   on May 13, 2020 (ECF 5). The case was stayed for ninety (90) days, August 11, 2020, to allow

14   the Plaintiff and Defendants an opportunity to settle their dispute. Due to the pandemic, the

15   mediation session with a court-appointed mediator was not held. The Court now extends the stay

16   until two days after the scheduled IEM. The status report is also due on that date. During this

17   stay period and until the Court lifts the stay, no other pleadings or papers may be filed in this

18   case, and the parties may not engage in any discovery, nor are the parties required to respond to

19   any paper filed in violation of the stay unless specifically ordered by the Court to do so. For the

20   foregoing reasons,

21          IT IS ORDERED that the stay is extended until two days after the IEM. The Office of the

22   Attorney General will file the report form regarding the results of the stay by that date.

23                       31
            DATED: July _______, 2020.

24

25
                                                      UNITED STATES MAGISTRATE JUDGE
26
27

28
